Citation Nr: 1527132	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to May 1972, from March 2003 to April 2004, from April 2005 to July 2006, and from December 2007 to January 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A May 2011 rating decision subsequently confirmed the denial of service connection for a left knee disability.


FINDING OF FACT

Resolving reasonable doubt, the Veteran's left knee arthritis was shown in service; current manifestations of left knee arthritis have not been clearly attributed to an intercurrent cause.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the left knee have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim. Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA in the matter, as any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  By law, arthritis is a chronic disease process.  38 U.S.C.A. § 1101.  38 C.F.R. § 3.303(b) provides that with chronic disease shown in service, subsequent manifestations of the same disease, at any later date are service connected unless clearly attributable to intercurrent cause.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence of record included in the Veteran's claims file, including VBMS and Virtual VA, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In his July 2009 claim, the Veteran reported that he injured his left knee during a 2003 deployment and that he continues to have problems with his knee.  The Board notes that many of the Veteran's service treatment records (STRs) from his multiple periods of active duty have not been associated with the file or have been determined to be unavailable.  However, a March 2004 STR shows that he was placed on a temporary physical profile for left knee pain (and neck pain).   A December 2005 STR notes his complaints of left knee pain for the past two months; retropatellar pain syndrome of the left knee was diagnosed.

On April 2011 VA examination, the Veteran reported that he injured his knee while on active duty in 2003 and attributed it to repeatedly jumping down from a military vehicle.  He stated that he was seen in theater and that he later saw a physician in Ft. Bragg in 2004.  The examiner noted that x-rays from Ft. Bragg in March 2004 showed evidence of degenerative change in the lateral joint compartment with small osteophytes.  The examiner also noted additional x-rays from July and December 2010 that continued to show degenerative changes to the left knee.  The examiner diagnosed mild tricompartmental arthritis of the left knee.  

Although the March 2004 X-ray has not been associated with the record, the Board has no reason to doubt the accuracy of the April 2011 examiner's report which essentially copies the March 2004 X-ray report in its entirety.  In addition, notes from RO personnel in the file reveal that at one time VA had possession of a disc provided by the Veteran of Womack Army Hospital records, including March 2004 X-rays of the knee.  However, inexplicably, this record indicates that the disc was returned to the Veteran, noting that the disc contained "[n]o evidence of which a Rating Specialist can use to make a decision."

Accordingly, after a careful review of the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted as the evidence reasonably shows that the Veteran had left knee arthritis in service.

The Board notes that the April 2011 examiner provided a negative medical opinion in this case, indicating that the arthritis shown in the 2004 X-ray was reflective of a pre-existing age-related degenerative change in the knee.  However, absent clear and unmistakable evidence, which has not been shown, the Veteran was presumed sound (i.e., the left knee was normal) at the time of his entry into service in 2003.  Further, the law in this regard is clear:  where chronic disease is shown in service (as arthritis was shown in the 2004 X-ray), subsequent manifestations of the same disease, at any later date (like the left knee arthritis found during the 2011 VA examination) are service connected, unless clearly attributable to intercurrent cause.  There is no evidence of an intercurrent cause in this case.  As noted above, the 2011 examiner suggests a preexisting cause (age), but not an intercurrent cause.  Consequently, service connection for left knee arthritis is granted.


ORDER

Service connection for arthritis of the left knee is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


